           Case 1:20-cv-05091-CM Document 3 Filed 07/20/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 VIRGILLIO VIRGO,

                                 Plaintiff,
                                                               20-CV-5091 (CM)
                     -against-
                                                              CIVIL JUDGMENT
 EDWARD GARCIA,

                                 Defendant.

       Pursuant to the order issued July 17, 2020, dismissing the complaint,

       IT IS ORDERED, ADJUDGED, AND DECREED that under the September 21, 2018

order in Virgo v. Wright, ECF 1:17-CV-10006, 6 (S.D.N.Y. Sept. 21, 2018), the complaint is

dismissed without prejudice.

       The Court certifies under 28 U.S.C. § 1915(a)(3) that any appeal from the Court’s

judgment would not be taken in good faith.

       IT IS FURTHER ORDERED that the Clerk of Court mail a copy of this judgment to

Plaintiff and note service on the docket.

SO ORDERED.

 Dated:    July 17, 2020
           New York, New York

                                                         COLLEEN McMAHON
                                                     Chief United States District Judge
